         Case 1:21-cr-00166-TFH Document 32 Filed 08/17/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
              v.                            :      Case No. 21-cr-166 (TFH)
                                            :
ROBERT MAURICE REEDER,                      :
                                            :
                      Defendant.            :




                   NOTICE OF FILING SUPPLEMENTAL EXHIBITS

       The United States of America hereby submits Exhibits B, C, and D to the Government’s

Memorandum in Aid of Sentencing (D.E. 26) and the Government’s Reply to Defendant’s

Memorandum in Aid of Sentencing (D.E. 30).           These exhibits contain records from the

Defendant’s Facebook account and are submitted for the sole purpose of rebutting representations

made to the Court in the Defendant’s Memorandum in Aid of Sentencing (D.E. 29).



                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            DC Bar No. 415793


                                       By: /s/ Joshua S. Rothstein
                                           Joshua S. Rothstein
                                           Assistant United States Attorney
                                           N.Y. Bar Number 4453759
                                           555 4th Street, N.W., Room 5828
                                           Washington, D.C. 20530
                                           Office: 202-252-7164
                                           Joshua.Rothstein@usdoj.gov
         Case 1:21-cr-00166-TFH Document 32 Filed 08/17/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I certify that, by virtue of the Court’s ECF system, a copy of the foregoing filing and
exhibits were sent to defense counsel on August 17, 2021.


                                                   /s/ Joshua S. Rothstein
                                                   Joshua S. Rothstein
                                                   Assistant United States Attorney
